Title: To Benjamin Franklin from Leveux, 26 August 1778
From: Leveux, Jacques
To: Franklin, Benjamin


Monsieur
Calais le 26 aoust 1778
Le 10 de ce Mois J’ay eu l’honneur de vous prevenir que deux americains sauvés des prisons d’angleterre s’etoient presentés chez moy a leur arrivée icy et que je leur avois fourni a chacun quatre Louis d’or pour se rendre a Paris.
Le 13 du meme mois Le sieur John Murfey cy devant Commandant le Navire le Swallow pris près du Cap francois par la fregatte L’eole, apres s’etre sauve de prison est arrivé icy et apres m’etre venu faire sa declaration de ce qui luy etoit arrivé, m’a declaré vouloir aller a Paris pour avoir l’honneur de vous Saluer et comme il se trouvoit sans argent je luy ay aussy fourni quatre Louis pour son voyage. Aujourdhuy J’ay eu la visite de Mr. Rolandeau officier du 5eme Regiment le refleman de Charlestown et qui en retournant a l’amerique a été pris dans le vaisseau la Victoire parti de Bordeaux pour charlestown. Comme il avoit été obligé d’emprunter une guinée pour son passage je luy ay fourni six Louis d’or pour se rendre à Paris.
J’ay jusqu’aujourdhuy, Monsieur, taché de me rendre utile et d’aider les Sujets americains. Je vous prie de me mander si je peux continuer sur le meme pied et fournir le meme secours a ceux qui aprés s’etre echapé des prisons d’angleterre viendroit les reclamer icy. Un mot de reponse de votre part me servira de loy et je vous suplie de me l’accorder. J’ay l’honneur d’etre avec respect Monsieur Votre tres humble et tres obeissant serviteur
Jes. Leveux
 
Endorsed: J Leveux, Calais 26 Augt. 1778
